                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                         CIVIL MINUTES - GENERAL
                   CV 20-1271 PA (RAO)                                          Date    February 12, 2020
 Title            Jalen J. Lee v. BMW of North America, LLC



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                         N/A
                Deputy Clerk                              Court Reporter                      Tape No.
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                  IN CHAMBERS - COURT ORDER

        The Court is in receipt of a Notice of Removal filed by defendant BMW of North America, LLC.
(“Defendant”). (Docket No. 1.) The Removal alleges the Court possesses diversity jurisdiction over this
action pursuant to 28 U.S.C. § 1332.

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See Kokkonen v. Guardian Life Ins. Co., 511 U.S.
375, 377 (1994). A suit filed in state court may be removed to federal court if the federal court would
have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). “The removal statute is strictly
construed against removal jurisdiction, and the burden of establishing federal jurisdiction falls to the
party invoking the statute.” California ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir.
2004) (citing Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)). “Federal
jurisdiction must be rejected if there is any doubt as to the right of removal in the first instance.” Gaus v.
Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). “The Defendant also has the burden of showing that it
has complied with the procedural requirements for removal.” Riggs v. Plaid Pantries, Inc., 233 F. Supp.
2d 1260, 1264 (D. Or. 2001) (citing Schwartz v. FHP Int’l Corp., 947 F.Supp. 1354, 1360 (D. Ariz.
1996)). These procedures include a requirement that the “notice of removal of a civil action or
proceeding shall be filed within 30 days after the receipt by the defendant, through service or otherwise,
of a copy of the initial pleading setting forth the claim for relief upon which such action or proceeding is
based.” 28 U.S.C. § 1446(b)(1).

         To establish citizenship for diversity purposes, a natural person must be a citizen of the United
States and be domiciled in a particular state. Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090
(9th Cir. 1983). Persons are domiciled in the places they reside with the intent to remain or to which
they intend to return. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). Here, the
Notice of Removal states, “the diversity requirements are met because Plaintiff is a citizen of California .
. . (See FAC ¶ 2 (“Plaintiff, [Jalen J. Lee] is an individual residing in the City of Irvine, State of
California.”).)” (Docket No. 1 ¶14.) But residence is not necessarily the same as domicile. Kanter, 265
F.3d at 857 (“A person residing in a given state is not necessarily domiciled there, and thus is not


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                                                                                      JS-6
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 19-01271 PA (RAOx)                                       Date   February 12, 2020
 Title          Jalen J. Lee v. BMW of North America, LLC

necessarily a citizen of that state.”). Without more, Defendant has not adequately alleged Plaintiff’s
citizenship. Id. at 857 (“Absent unusual circumstances, a party seeking to invoke diversity jurisdiction
should be able to allege affirmatively the actual citizenship of the relevant parties.”).

        For these reasons, the Court concludes that Defendant has not met the burden of showing this
Court has subject matter jurisdiction over Plaintiff’s claims. This action is therefore remanded to the
Superior Court of California for the County of Los Angeles, Case No. 20STCV00604, for lack of subject
matter jurisdiction. See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                  Page 2 of 2
